Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This Office Action is in response to the preliminary amendment filed on 20 May 2020.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Disclosure and in the Claims.

Status of the Claims
	Claim 8 is cancelled.
Claims 1-7 and 9-15 are pending and examined herein.
	Claim 1-7 and 9-15 are rejected.
	Claims 3 and 15 are objected to.
	
Priority
This application is the U.S. National Phase application under 35 U.S.C. §371 of International Application No. PCT/EP2018/081322, filed on 15 November 2018, which claims the benefit of US  62/589627, filed on 22 November 2017 and European Application Serial No. 18156677.9, filed 14 February 2018.
Acknowledgement is made of Applicant’s claim for priority to US  62/589627, filed on 22 November 2017. 
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon European Application number EP18156677.9 filed on 14 of February 
	
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 20 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the following deficiencies have been noted:
Non-Patent Literature citations number 3 and 4 are missing a page number.
These deficiencies have been corrected. An annotated and signed copy of the IDS is included with this office action.

Drawings
The drawings filed on 20 May 2020 are objected to because of the following informalities:
In Figure 1, the Applicant is asked to include a label for each of the elements indicated with reference number 102 and with reference number 104.
In Figure 2, the labels and the numbers on the horizontal and vertical axes of the figures are illegible due to the small font size used and the shading of the images.
In Figure 4, the Applicant is asked to include a label for each of the elements indicated with reference numbers 402, 404 and 406.
In Figures 6 and 7, the labels and the numbers on the horizontal and vertical axes of the figures are illegible due to the small font size and, the legends for the solid and the broken lines are illegible due to the small font size.
The chart title of Figures 6 and 18 read: “Example of fit on PPG from nonAF patient....”. The Applicant is asked to clarify what is being “fitted” and whether the “PPG” pertains to a PPG signal or to another aspect of the PPG. 
The chart title of Figures 7, 19 and 20 read: “Example of fit on PPG from AF patient....”. The Applicant is asked to clarify what is being “fitted” and whether the “PPG” pertains to a PPG signal or to another aspect of the PPG.
Figures 8, 22 and 23 are missing a label on the vertical and horizontal axes.
Figure 9 is missing a label on the vertical axis and, the label in the horizontal axis is illegible due to the small font size.
In figures 10 and 11 the Applicant is asked to scale up the font sizes used so that the values of the smaller correlations (smaller font sizes) can be discerned. 
In figures 12-17 and 20 the labels and the markings on the vertical and the horizontal axes are very difficult to discern due to the small font size and the blurring of said labels and markings.
In figures 12, 13 and 18-21 the Applicant is asked to clarify what aspect of “PPG” is plotted on the vertical axis.
Figures 15, 17, 24 and 25  are missing a label on the vertical axis. 
Figure 18 is missing a label on the horizontal axis.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
In this Office action all references to the Specification refer to the Specification as filed on 20 May 2020.
The disclosure filed on 20 May 2020 is objected to because of the following informalities:
The Specification uses the acronym “Fig” with a period (Fig.) and without a period (Fig). See, for example, page 3 lines 10-30, page 8 line 1 and page 9 line 6, which use “Fig.” and, page 13 lines 19, 21, 28, 30 and 31 which use “Fig”. The Applicant is asked to replace the term “Fig”  (without  a period) with “Fig.” (with a period) for consistency.
The term “box plot” is used in the Specification without a hyphen (“box plot”-see page 3 line 23), with a hyphen (“box-plot”-see page 8 line 12) and, as a single word (“boxplot”- see page 14 line 25). The terms recognized in the art are “boxplot” and “box plot”. It is also noted that Figure 8 refers to “boxplot”. The Applicant is asked to amend the Specification to refer to either “boxplot”, “box-plot” or “box plot”.
Page 3 lines 20-22, under “BRIEF DESCRIPTION OF THE DRAWINGS” describes Figures 6 and 7 as follows:
“Fig. 6 shows example fits to a PPG signal according to some embodiments;
Fig. 7 shows example fits of a PPG signal from a patient with atrial fibrillation
according to some embodiments;”.
The Applicant is asked to clarify the meaning of the term “example fits to (of) a PPG signal” and what is being fitted to the PPG signals.
Page 4 lines 24-25 reads:  “Below we list examples of innovative aspects of the proposed designs, as well as how they overcome some problems and disadvantages of the state of the art:”.
The Applicant is asked to clarify whether the “proposed designs” pertain to the disclosed methods or, to the disclosed systems or, to particular aspects of the disclosed systems or methods. There is no further description in the Specification of what the “designs” constitute.
At page 4 lines 26-33 and page 5 lines 1-7 a period (. ) should be placed at the end of the description of each of items listed in 1-4. 
At page 5 line 7 a period is missing after “estimates”.
Page 5 lines 5-11 reads:
“From this information it is possible to produce statements about the uncertainty associated with point estimates
- Distribution — the distribution of the shape parameters is a natural output of
the model. From this, statistical information can be extracted and compared between people
and/or groups of people.
- Correlations — the correlations between shape parameters can be analyzed in
order to get an insight into the pulses.”
The Applicant is asked to clarify whether sub-items “Distribution” and “Correlations” pertain to “this information”, the “statement” or the “point estimates” and to include the appropriate punctuation after “point estimates”.
Page 8 lines 27-28 reads: “For example, medical parameters related to respiration such as respiration rate, flow rate or CO2.”
CO2 per se is not a medical parameter. The Applicant is asked to clarify the medicallyl related parameter pertaining CO2.
Page 9 lines 28-29 describes: “Shape and frequency parameters, derived from the best filling models may be determined in step 322”. The Applicant is asked to clarify what is a “filling” model. If the Applicant’s intention is to set forth a “best fitting model” the Specification should be amended accordingly.
Reference number 310  is used to denote a “step” of Figure 3 (see page 9 line 21),  to denote “fitted parameters” (see page 10 lines 1 and 12) and to denote “envelope parameters” (see page 10 line 9).
Reference number 322 is used to denote a “step” of Figure 3 (See page 9 line 29),  to denote “fitted parameters” (see page 10 lines 3 and 12 ) and to denote “frequency  parameters” (see page 10 line 10).
At page 12 lines 32-34 and page 13 lines 1-12 a period(.) should be inserted after each listed item.
	At page 13  line 15 the Applicant is asked to clarify what  the term “NB” stands for.
Page 15 lines 17-18 reads “It will also be appreciated that such a program may have many different architectural designs”. The Applicant is asked to clarify what is the meaning of the term “architectural design” within the context of a program (computer program).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See pages 17 and 18. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:
In claim 3 line 3 the “in” between “pulse” and “the PPG signal” should be replaced with “of” to read “separately modelling each pulse [[in]] of the PPG signal”.  
In claim 15 in the preamble, “The” should be replaced with “A” to read “A [[The]] computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code...”
Appropriate correction is required.

Claim Interpretation
	The following recitations are not considered as limiting the scope of the claimed method for the reasons provided below:
	“.....based on a distribution of fitted parameters of the modelled long-term and short-term periodic components” in claim 1 lines 7-8. This recitation does not limit the scope of the claimed method because it merely informs what the “summarizing the information” is based on. There is no recitation in the claim that the method includes determining or fitting parameters and of modelling long-term and short-term periodic components. If the Applicant’s intention is to set forth that the method of claim 1 includes a step of fitting parameters, determining a distribution of the fitted parameters and modelling the long-term and short-term periodic components, the claim should be amended accordingly.
	“.....to monitor a patient and/or diagnose a disorder” in claim 13. This recitation is an intended use of the “use” of the modelled long-term periodic component and/or the modelled short term periodic component. 
	“.....such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1” in claim 15. This recitation is an intended outcome of the configuration of the computer readable code.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and claim 14 recite: “A method (claim 1) and a system (claim 14) for modelling and extracting information from a photoplethysmography, PPG, signal, the method comprising (claim 1), the system comprising a processor configured to (claim 14): 
decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component, 
wherein the long-term periodic component comprises an envelope of the PPG signal and the short-term periodic component comprises individual pulses of the PPG signal; and 
summarizing the information contained in the PPG signal, based on a distribution of fitted parameters of the modelled long-term and short-term periodic components.
	Firstly, the recitation of “decomposing and modelling the PPG signal as a long-term periodic component and as a short term periodic component” is unclear as to whether it is the “decomposing” or the “modelling” which provides the long-term and the short-term periodic components. The “decomposition” of a signal is a different process than the “modelling” of a signal. Decomposing a signal means dividing a signal into individual components. See Applicant’s Specification at page 6 lines 20-22 which, in reference to decomposing, describes: “The PPG signal may be divided up into individual
pulses at the maxima or minima of the pulses”. Modelling a signal means describing a signal in terms of a function. See Applicant’s Specification at page 7 lines 1-31 which describes that pulses are modelled using non-parametric functions, recursive procedures, a Kalman filter and, equations which describe the shape of the pulse. 
The Applicant is asked to clarify whether the claims require decomposing the signal into a long-term periodic component and a short-term periodic component and then modelling said periodic components as described in the Specification at page 12 lines 12-17:
“According to an embodiment there is a two-step approach decomposing the
signal into the long- and short-term periodicity components, and then modelling the two. The first component is modelled by interpolating certain features of the signal using (two) piecewise (linear) splines and is shown to be highly correlated with respiratory activity. The remaining detrended signal is modelled through a recursive procedure, allowing the inclusion of the relevant past information”.

 or, whether the claims require modelling the PPG signal and then decomposing the modelled signal into a long-term periodic component and a short-term periodic component or, whether the claims require a modelling step which includes a step of decomposing the signal such as the embodiment described in the Specification at page 5 lines 23-26 which reads as follows:
“In some embodiments decomposing and modelling 102 may be performed as one step (e.g. after modelling the long-term periodic component, the long-term periodic component may be removed from the signal leaving the short-term periodic component.)”

Secondly,  there is lack of antecedent basis in the claims for “the information contained in the PPG signal” as there is no recitation in the claims that the PPG signal “contains information” or for a step of extracting information contained in the PPG signal. The lack of antecedent basis renders the claims indefinite as to what is being summarized. Thirdly, there is lack of antecedent basis in the claims for “the modelled long-term and short-term periodic components”. There is no recitation in claims 1 and 14, for a a step of modelling the long-term and the short-term periodic components. Claims 1 and 14 recite “decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component”. What is being decomposed and modelled is the PPG signal. If the Applicant’s intention is to set forth that the claims require a step of modelling the long-term and the short-term periodic components, the claims should be amended accordingly.  Clarification is requested.
Claim 15 is indefinite for the same reasons as claim 1 since this claims recites a computer program that causes the execution of the method of claim 1.
For examination purposes prior art teaching or suggesting extracting periodic components from a photoplethysmography signal, decomposing the signal, identifying a long-term periodic component (envelope) and a short-term periodic component (peaks) and summarizing information contained in the PPG signal, wherein the information includes long-term and short-term periodic components will be interpreted as meeting the claimed limitations.
In claim 3  there is lack of antecedent basis in the claim for “wherein modelling the short-term periodic component” as there is no recitation in claim 1, from which claim 3 depends that the method comprises a step of modelling the short-term periodic component. Claim 1 recites “decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component”. Per claim 1, what is being decomposed and modelled is the PPG signal. If the Applicant’s intention is to set forth that the method includes a step of modelling the short-term periodic component, the claim should be amended accordingly. Alternatively, the dependency of claim 3 could be changed from claim 1 to claim 2 since claim 2 recites that the modelling and decomposing comprises modelling the short-term periodic component. Clarification is requested.
In claims 6 and 7, there is lack of antecedent basis in the claim for “the pulses are modelled”. Claims 6 and 7 depend from claim 3 which depends from claim 1. Claim 3 recites that the modelling comprises “modelling each pulse in the PPG signal”. The Applicant is asked to clarify whether claims 6 and 7 require modelling “the individual pulses” (as recited in claim 1) or, whether the claims require modelling “each pulse” (as recited in claim 3).
In claims 9 and 10, there is lack of antecedent basis in the claims for “the step of decomposing and modelling”. Claim 1, from which claims 9 and 10 depend, does not recite a step of decomposing and modelling. Claim 1 recites “..the method comprising: decomposing and modelling”. To obviate this rejection, the Examiner suggests amending claim 1 to recite “..the method comprising: a step of decomposing and modelling”. Clarification is requested.
Claim 11 recites: “The method of claim 1 further comprising: outputting a distribution of shape parameters, based on the modelled long-term and/or short-term periodic components of the PPG signal”.
Firstly,  there is lack of antecedent basis in the claim for the “the modelled long-term and /or short-term periodic components of the PPG signal”. Claim 1, from which claim 11 depends, recites “decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component”. Per claim 1, what is being decomposed and modelled is the PPG signal. There is no separate step of modelling the long-term and/or the short-term periodic components and, there is no recitation in the claim that the modelling and decomposing of the PPG signal provides a distribution of shape parameters. The lack of antecedent basis in the claim renders it unclear as to what is the source of the information being outputted. Secondly, the Applicant is asked to clarify whether it is the “outputting” or the “distribution of shape parameters” which is based on “the modelled long term and/or short term periodic components of the PPG signal”. Clarification is requested. 
Claim 12 recites: “The method of claim 1 further comprising: analysing one or more correlations between shape parameters of the modelled long-term and/or short-term periodic components of the PPG signal”.
Firstly, the claim is unclear as to what is being analyzed. There is no recitation in the claim that shape parameters of the long-term and/or short-term periodic components are determined and correlated so they can be analyzed. Claim 1, from which claim 12 depends, does not recite a positive active step of determining shape parameters and correlating said shape parameters. Secondly, there is lack of antecedent basis in the claim for the “the modelled long-term and /or short-term periodic components of the PPG signal”. Claim 1, from which claim 11 depends, recites “decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component”. Per  claim 1, what is being modelled and decomposed is the PPG signal. There is no separate step of modelling the long-term and/or the short-term periodic components. The lack of antecedent basis in the claim renders it unclear as to what is the source of the information being analyzed. Clarification is requested.
Claim 13 recites: “The method of claim 1 further comprising: using the modelled long-term periodic component and/or the modelled short-term periodic component to monitor a patient and/or diagnose a disorder”.
There is lack of antecedent basis in the claim for the “the modelled long-term and /or short-term periodic components of the PPG signal”. Claim 1, from which claim 13 depends, recites “modeling and decomposing the PPG signal as as long-term periodic component and a short-term periodic component”. Per claim 1, what is being modelled and decomposed is the PPG signal. There is no separate step of modelling the long-term and/or the short-term periodic components. The lack of antecedent basis in the claim renders it unclear as to what is the source of the information being used to monitor a patient or diagnose a disorder. Clarification is requested.
Claim 15 recites: “The computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1.”
Firstly, the recitation of a computer program comprising a non-transitory computer readable medium is unclear because a computer program cannot comprise a physical element such as a non-transitory computer readable medium. The Applicant is asked to clarify whether the claim is directed to a program stored in a computer-readable medium or, whether the claim is directed to a non-transitory computer-readable medium which stores a program for execution by a computer. Secondly,  there is lack of antecedent basis in the claim for “the computer readable medium”. The claim recites a “non-transitory computer readable medium”. To obviate this part of the rejection, the claim should be amended to recite a “the non-transitory computer readable medium”. Clarification is requested.
For examination purposes, the claim will be interpreted as directed to a computer program product to perform a method when executed by a computer or processor.
Claims 2 and 4-5 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): For claims 1-7 and 9-14 the answer is “Yes” the claims are drawn to method and a system. As such, the claims fall into one of the four statutory categories of invention.
(1) For claim 15, the answer is “No”. The claim is not appropriately directed. Claim 15 recites “The computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1.” which is non-patentable subject matter as recitations of a “computer program” read on carrier waves which are non-transitory propagating signals and are not proper patentable subject matter because they do not fall within any of the four statutory categories of invention (In re Nuijten, Federal Circuit, 2006). 
While claim 15 is not directed to patent-eligible subject matter, for the purpose of compact prosecution the claim remains subject to the analysis herein as they pertain to the recitations of claim 1.
(2A)(1): Independent Claim 1 (method) is directed to the following abstract idea which encompasses a mathematical concept: decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component and to the following abstract idea which encompasses a mental concept: summarizing the information contained in the PPG signal.
Independent Claim 14 (system) is directed to the following abstract idea which encompasses a mathematical concept: decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component and to the following abstract idea which encompasses a mental concept: summarizing the information contained in the PPG signal.
Independent Claim 15 (computer program product) is directed to the following abstract idea which encompasses a mathematical concept: decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component and to the following abstract idea which encompasses a mental concept: summarizing the information contained in the PPG signal.
The Specification describes that decomposing and modelling a comprising the use of non-parametric function s(see page 5 lines 29-31), fitting a spline function and applying a Kalman filter (see page 6 lines 3-31). As such, these processes encompass mathematical concepts as mathematical calculations. The step of summarizing information is a process that, under its broadest reasonable interpretation, covers its performance in the mind.  In claims 14 and 15 other than reciting a  processor (claim 14) and a computer or processor (claim 15) for performing said process, nothing in the claim elements precludes said step from practically being performed in the mind. 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent Claim 1 (method): there are no additional elements.
Independent Claim 14 (system): a processor.
Independent Claim 15 (computer program product): a computer or processor.
In claims 14 and 15 the recited additional elements do not integrate the exceptions into a practical application because these elements do not impose any meaningful limits on practicing the abstract ideas. In particular, the computer and the processor are generic computer elements recited at a high level of generality and used to implement the abstract ideas. The additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements. Claims 2-7, 9-10  and 12 are directed to further limiting the step of decomposing and modelling. Claim 11 is directed to extra-solution activities which do not impose any meaningful limits to the abstract ideas and claim 13 is directed to an intended use of the result of performing the abstract ideas.
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements recited in each of claim 15, 16 and 17 do not integrate the exceptions into a practical application. These elements do not amount to significantly more than the exceptions themselves.  Processor and computers are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). None of these elements confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A. Claims 1-5 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 066 98 A1 to Melker. 
Melker teaches a method and an apparatus for diagnosis and monitoring of clinical conditions  (¶ 38).
With regard to claims 1 and 14, Melker teaches a method (as in claim 1) and a system (as in claim 14) for modelling and extracting information from a photoplethysmography, PPG, signal (as in claims 1 and 14) (Abstract; ¶23).
the system comprising a processor (as in claim 14) (¶ 27), configured to:
the method (as in claim 1) comprising: 
decomposing and modelling the PPG signal as a long-term periodic component and a short-term periodic component  (as in claims 1 and 14) (¶ 230-232, 235).
wherein the long-term periodic component comprises an envelope of the PPG signal and the short-term periodic component comprises individual pulses of the PPG signal  (as in claims 1 and 14) (¶ 230-232, Figure 21).
summarizing the information contained in the PPG signal, based on a distribution of fitted parameters of the modelled long-term and short-term periodic components  (as in claims 1 and 14) (¶ 234-235, Figures 21-22).
With regard to claim 2, see Melker at Figures 18A-18C. In Melker, the pulses are aligned.
With regard to claim 3, see Melker at ¶ 205, 233 and Figure 16C. Melker teaches discretely picking peaks and troughs of the signal and Melker addresses each pulse separately.
With regard to claims 4-5, see Melker at ¶ 233. Melker teaches discretely picking the peaks and troughs of the signal, finding the midpoints between peaks and troughs, performing spline interpolation and connecting the midpoints by a line.
With regard to claim 9 and 10, see Melker at ¶ 233.
With regard to claim 11, see Melker Figure 21.
With regard to claim 12, see Melker Figure 22.
With regard to claim 13, see Melker at ¶ 38.
With regard to claim 15, Melker teaches the computer program product comprising a non-transitory computer readable medium, the computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (¶ 27).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claims 6 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over EP 3 066 98 A1 to Melker as applied to claims 1 and 3 above, and further in view US 2017/0209055 to Pantelopoulos.  
Melker teaches a method for monitoring respiration by decomposing and modelling photoplethysmography (PPG) signals. The method comprises modelling each pulse in the signal and determining hear rate.
Melker does not teach that the pulses are modelled using a recursive procedure whereby information about a previous pulse is used when fitting the next pulse (as in claim 6) or that the pulses are modelled using a Kalman filter (as in claim 7).
Pantelopoulos teaches a method for analyzing  PPG pulse waveforms to extract physiological information(¶ 177, 188). Pantelopoulos teaches applying a Kalman filter and a recursive least squares filter to the pulse waveform signal (¶ 177-179).
Melker and Pantelopoulos are directed to methods for analyzing pulse wave signals to extract physiological information.
Thus, Melker and Pantelopoulos are directed to the same field of endeavor.
 It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Melker with Pantelopoulos. One would have been motivated to do so and had a reasonable expectation of success in doing so because Pantelopoulos teaches that an advantage of recursive algorithms and Kalman filters is that it provides a signal with no artifacts (see Pantelopoulos at ¶ 177) which is of relevance to Melker who is explicitly concerned with removing noise components from the signal in order to obtain a high fidelity AC component and a high fidelity DC component (see Melker at ¶ 233).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0087846 to Wasserman teaches a method for extracting the envelope and the pulses from a PPG signal.

Conclusion
No claims are allowed.

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/ Examiner, Art Unit 1631                     
                                                                                                                                                                     /Lori A. Clow/Primary Examiner, Art Unit 1631